DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant’s remarks pages 11-13, filed April 20th, 2022 with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Utard (US 20140275748 A1).
Regarding the arguments made regarding the prior art rejections under 35 U.S.C. 102 and 103, the claim amendments explicitly using the frequency domain instead of frequency range for the calculations, including PSD (power spectral density) peaks overcame the previous rejection.  However, Utard teaches detailed PSD peak calculations in the frequency domain (Paragraph 0082 and Paragraph 0119) for chewing/mastication distinction.  Therefore, the rejection is maintained.
Additionally, the applicant was correct in Shalon being mistakenly referenced in the rejection in claim 10.  Tanimura, as interpreted by the applicant, was the reference that was meant to be referenced in that rejection.  

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 1-2, 9-10 should read “the mastication voltage signals” or “said mastication voltage signals” instead of  "the voltage signals" and/or “said voltage signals”. 
Claim 6 should read “(g)” instead of “(e)” in (h).
Claim 9 has the improper grammar of “between two pair electrodes”.  The claim is being interpreted as “between two pairs of electrodes”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shalon (US 20110125063 A1, cited by applicant) in view of Utard (US 20140275748 A1).
Regarding claim 1, Shalon teaches a method for calculating eating bites of a user (Paragraph 0016:  “In one embodiment, step (a) is effected by counting a number of bites, chews and/or swallows over said time period”), the method comprising: 
(a) obtaining mastication voltage signals of mastication from a user (Paragraph 0016:  “In one embodiment, step (a) is effected by counting a number of bites, chews and/or swallows over said time period” and Paragraph 0062:  “the system of the present invention includes a sensor unit mountable on or in a body region of the subject. The sensor is selected capable of sensing mechanical (e.g. jaw motion), thermal (e.g. body temperature), electrical (e.g. EKG or EMG) or acoustic activities”).; 
 (c) continuously measuring electrical properties for a predetermined period of time (Paragraph 0016:  “In one embodiment, step (a) is effected by counting a number of bites, chews and/or swallows over said time period” and Paragraph 0062:  “the system of the present invention includes a sensor unit mountable on or in a body region of the subject. The sensor is selected capable of sensing mechanical (e.g. jaw motion), thermal (e.g. body temperature), electrical (e.g. EKG or EMG) or acoustic activities”); 
(d) periodically determining single eating bites according to data obtained through a time interval (Paragraph 0142:  “the system of the present invention can detect eating activities by counting the bites, chews and/or swallows in each eating sequence”); 
(e) periodically storing bites determined throughout the predetermined period of time, through a time interval (Paragraph 0145:  “system would collect data and transmit them in batch mode or in real time to a server”).
Shalon fails to explicitly teach (b) transforming the voltage signals into frequency domain signals, (c) continuously measuring electrical properties of the frequency domain signals for a predetermined period of time, and determining eating through frequency domain .
Utard teaches (b) transforming the voltage signals into frequency domain signals (Paragraph 0082:  “Generally, the frequency-domain methods can include calculating a power spectral density (PSD) of R-R interval time series data”), and (c) continuously measuring electrical properties of the frequency domain signals for a predetermined period of time (Paragraph 0082:  “HRV analysis can be performed in a variety of ways, such as using time-domain and/or frequency-domain methods, as will be appreciated by a person skilled in the art …  Generally, the frequency-domain methods can include calculating a power spectral density (PSD) of R-R interval time series data”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Shalon to incorporate frequency domain calculations taught by Utard, because power spectral density (PSD) calculations in the frequency domain allow for distinct separation of chewing and non-chewing episodes across all wider variety of frequencies (Paragraph 0082, 0085, and 0119 of Utard).

Regarding claim 2, Shalon teaches a method wherein the voltage signals are obtained from EEG or EMG electrodes (Paragraph 0016:  “In one embodiment, step (a) is effected by counting a number of bites, chews and/or swallows over said time period” and Paragraph 0062:  “the system of the present invention includes a sensor unit mountable on or in a body region of the subject. The sensor is selected capable of sensing mechanical (e.g. jaw motion), thermal (e.g. body temperature), electrical (e.g. EKG or EMG) or acoustic activities”).

Regarding claim 3, Shalon teaches a method wherein the electrodes are placed on one or more of the following: i) the user's scalp; ii) the user's mastication muscles; iii) the user's mastication muscles; iv) the user's neck (Paragraph 0089:  “The time and force of each chew can be recorded using external electromyographic (EMG) recording from the muscles involved in chewing. For example, swallowing events, their intensity and duration, can be detected using external electromyographic recording from the muscles involves in swallowing, including but not limited to submental muscle group and the tongue muscle, as described in Vaiman M, Segal S, Eviatar E, Surface electromyographic studies of swallowing in normal children, age 4-12 years; Int J Pediatr Otorhinolaryngol. January 2004; 68(1):65-73, which is incorporated herein by reference. Electrodes for the EMG system can be made from transparent material and unobtrusive so they are barely visible”:  Uses EMG with electrodes for mastication data and measures data near mastication muscles).

Regarding claim 4, Shalon teaches a method further comprising: (d) periodically summing up all bites stored, through a time interval (Paragraph 0202:  “system 10 allows a user to be aware of their food volume input in real time and to stop eating whenever they have consumed the required amount of food. System 10 can alert the user to stop eating when sufficient volume was ingested (typically before completion of the meal)”:  number of bites in a meal determines amount of food).

Regarding claim 5, Shalon teaches a method further comprising the following steps: (g) periodically determining if the summed up number of (f) exceeds a predetermined threshold, through a time interval (Paragraph 0202:  “system 10 allows a user to be aware of their food volume input in real time and to stop eating whenever they have consumed the required amount of food. System 10 can alert the user to stop eating when sufficient volume was ingested (typically before completion of the meal)”:  number of bites in a meal determines amount of food); and (h) triggering an alert if the determining in (g) is deemed to be positive (Paragraph 0202:  “System 10 can alert the user to stop eating when sufficient volume was ingested (typically before completion of the meal)”).

Regarding claim 6, Shalon teaches a method further comprising: (f) provided a second predetermined period of time (Paragraph 0362:  “Models are adapted to time of the day to capture specific eating patterns in meals such as breakfast, lunch, and dinner”:  different meal, different time period), periodically summing up the number of bites determined during a past second predetermined period of time, through a time interval (Paragraph 0202:  “system 10 allows a user to be aware of their food volume input in real time and to stop eating whenever they have consumed the required amount of food. System 10 can alert the user to stop eating when sufficient volume was ingested (typically before completion of the meal)”:  number of bites in a meal determines amount of food); (g) periodically determining if the summed up number of (f) exceeds a predetermined threshold, through a time interval (Paragraph 0202:  “system 10 allows a user to be aware of their food volume input in real time and to stop eating whenever they have consumed the required amount of food. System 10 can alert the user to stop eating when sufficient volume was ingested (typically before completion of the meal)”:  number of bites in a meal determines amount of food); and (h) triggering an alert if the determining in (e) is deemed to be positive (Paragraph 0202:  “System 10 can alert the user to stop eating when sufficient volume was ingested (typically before completion of the meal)”).

Regarding claim 7, Shalon teaches a method wherein (f) is carried out only at certain predetermined periods of time during the day (Paragraph 0362:  “Models are adapted to time of the day to capture specific eating patterns in meals such as breakfast, lunch, and dinner”:  different meal, different time period).

Regarding claim 8, Shalon teaches a method further comprising: (f) provided a second predetermined period of time (Paragraph 0362:  “Models are adapted to time of the day to capture specific eating patterns in meals such as breakfast, lunch, and dinner”:  different meal, different time period), periodically summing up bites during a past second predetermined period of time Paragraph 0202:  “system 10 allows a user to be aware of their food volume input in real time and to stop eating whenever they have consumed the required amount of food. System 10 can alert the user to stop eating when sufficient volume was ingested (typically before completion of the meal)”:  number of bites in a meal determines amount of food), every predetermined number of bites determined (Paragraph 0379:  “the total number of chews is highly correlated to the duration of an eating event such as the total time spent ingesting food during a meal”:  specific number of chews determined through calibration (paragraph 0359)); (g) periodically determining if the summed up number of (f) exceeds a predetermined threshold, through a time interval (Paragraph 0202:  “system 10 allows a user to be aware of their food volume input in real time and to stop eating whenever they have consumed the required amount of food. System 10 can alert the user to stop eating when sufficient volume was ingested (typically before completion of the meal)”:  number of bites in a meal determines amount of food); and (h) triggering an alert if the determining in (g) is deemed to be positive (Paragraph 0202:  “System 10 can alert the user to stop eating when sufficient volume was ingested (typically before completion of the meal)”).
Regarding claim 9, Shalon and Utard as combined above fail to explicitly teach a method wherein the voltage signals are one or more of the following: (i) voltage signals between two pair electrodes; (ii) voltage signals average obtained from a plurality of electrode pairs; (iii) voltage signals averaging of an array of electrodes.
Utard further teaches a method wherein the electrical properties data of mastication is one or more of the following: (i) voltage signals between two pair electrodes (Paragraph 0113:  “the I- and I+ electrodes are coupled to opposite sides of the user's throat, just beneath the jaw. The V- and V+ electrodes are coupled to opposite sides of the user's neck, at the base of the neck, just above the clavicle and in front of the trapezius”); (ii) voltage signals average obtained from a plurality of electrode pairs; (iii) voltage signals averaging of an array of electrodes.   It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the methods of Shalon and Utard to additionally incorporate the explicit electrode pairs taught by Utard, because the pairs of electrodes enable various placements to determine the distinction between chewing and non-chewing episodes that can be concealed under a user’s clothing (Paragraph 0112-0119 of Utard).

	Regarding claim 16, Shalon teaches wherein triggering an alert comprises activating a tone in earphones (Paragraph 0118:  “The system can produce a coded sound audible to the user. The system can produce synthesized or prerecorded speech messages to the user through a speaker, an in-the-ear speaker”).

Regarding claim 17, Shalon teaches the method of claim 1 further comprising a preliminary stage carried out one or more times (Paragraph 0166:  “The system can be calibrated by simply being worn by the user for a period of time”) and a regular stage (Paragraph 0362:  “Models are adapted to time of the day to capture specific eating patterns in meals such as breakfast, lunch, and dinner”:  different meal, different time period) wherein: i. the preliminary stage comprises:  WO 2018/146672PCT/IL2018/050106-49 – 
(a) continuously measuring electrical properties data of mastication of a user for a first predetermined period of time (Paragraph 0016:  “In one embodiment, step (a) is effected by counting a number of bites, chews and/or swallows over said time period” and Paragraph 0062:  “the system of the present invention includes a sensor unit mountable on or in a body region of the subject. The sensor is selected capable of sensing mechanical (e.g. jaw motion), thermal (e.g. body temperature), electrical (e.g. EKG or EMG) or acoustic activities”); 
(b) periodically determining single eating bites according to  data obtained in (a) of the preliminary stage through a time interval (Paragraph 0142:  “the system of the present invention can detect eating activities by counting the bites, chews and/or swallows in each eating sequence”); 
(c) periodically storing bites determined throughout the first predetermined period of time, through a time interval (Paragraph 0145:  “system would collect data and transmit them in batch mode or in real time to a server”); and
(d) periodically summing up all bites stored, through a time interval (Paragraph 0202:  “system 10 allows a user to be aware of their food volume input in real time and to stop eating whenever they have consumed the required amount of food. System 10 can alert the user to stop eating when sufficient volume was ingested (typically before completion of the meal)”:  number of bites in a meal determines amount of food); 
ii. the regular stage comprises: (e) continuously measuring electrical properties data of mastication of a user for a second predetermined period of time (Paragraph 0362:  “Models are adapted to time of the day to capture specific eating patterns in meals such as breakfast, lunch, and dinner”:  different meal, different predetermined time period of collecting data); 
(f) periodically determining single eating bites according to data obtained in (e) of the regular stage through a time interval (Paragraph 0142:  “the system of the present invention can detect eating activities by counting the bites, chews and/or swallows in each eating sequence”); 
(g) periodically storing bites determined throughout the second predetermined period of time, through a time interval (Paragraph 0145:  “system would collect data and transmit them in batch mode or in real time to a server”).  
(h) periodically summing up all bites stored, through a time interval (Paragraph 0202:  “system 10 allows a user to be aware of their food volume input in real time and to stop eating whenever they have consumed the required amount of food. System 10 can alert the user to stop eating when sufficient volume was ingested (typically before completion of the meal)”:  number of bites in a meal determines amount of food); 
(i) periodically determining if the summed up number of (h) in the regular stage exceeds a threshold, through a time interval (Paragraph 0202:  “system 10 allows a user to be aware of their food volume input in real time and to stop eating whenever they have consumed the required amount of food. System 10 can alert the user to stop eating when sufficient volume was ingested (typically before completion of the meal)”:  number of bites in a meal determines amount of food, stop eating notice is after specific bite number); and 
(j) triggering an alert if the determining in (i) of the regular stage is deemed to be positive (Paragraph 0202:  “System 10 can alert the user to stop eating when sufficient volume was ingested (typically before completion of the meal)”); wherein in case that the preliminary stage is carried out once then the threshold in the regular stage is the sum of WO 2018/146672PCT/IL2018/050106-50-bites determined at the end of the first predetermined period of time in the preliminary stage; and in case that that the preliminary stage is carried out more than once then the threshold in the regular stage is an averaging, of the sums of bites determined at the end of the first predetermined period of time, of each time the preliminary stage is carried out (Paragraph 0166:  “For example, after being worn by the user for a week or so, the system will have learned the eating habits of the user”:   Calibration time is whatever meals or time periods set by the person.  Patterns are learned by the apparatus (such as number of bites) and then used for every time period following until next calibration).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shalon and Utard as applied to claim 1 above, and further in view of Tanimura (WO 2015166739 A1) and Wilson (JP 2014533589 A).
The limitations of claim 1 are taught as described above.
Regarding claim 10, Shalon teaches a method wherein determining bites comprises: 
said obtaining of the voltage signals of mastication user (Paragraph 0016:  “In one embodiment, step (a) is effected by counting a number of bites, chews and/or swallows over said time period” and Paragraph 0062:  “the system of the present invention includes a sensor unit mountable on or in a body region of the subject. The sensor is selected capable of sensing mechanical (e.g. jaw motion), thermal (e.g. body temperature), electrical (e.g. EKG or EMG) or acoustic activities”). 
The combination of Shalon and Utard as described above fails to teach said transforming of said voltage signals into frequency domain signals; obtaining PSD of frequency domain signals as a function of time, through time intervals; obtaining PSD peaks being peaks located at maximum points of the frequency domain signals in said predetermined frequency band as a function of time; determining amplitudes of the PSD peaks that are above a certain threshold or within a certain range, as potential bites; measuring gaps between said potential bites; determining PSD peaks between each gap as a definite bite when the following conditions are held true in relation to each measured gap:  a measured gap is within a predetermined threshold range; (2) a gap's subsequent gap is within said threshold range.
Utard teaches said transforming of said voltage signals into frequency domain signals (Paragraph 0082:  “Generally, the frequency-domain methods can include calculating a power spectral density (PSD) of R-R interval time series data”); 
obtaining PSD of frequency domain signals as a function of time, through time intervals (Paragraph 0082:  “Generally, the frequency-domain methods can include calculating a power spectral density (PSD) of R-R interval time series data”); 
obtaining PSD peaks being peaks located at maximum points of the frequency domain signals in said predetermined frequency band as a function of time (Paragraph 0082:  “The PSD can be analyzed by calculating power and peak frequencies for different frequency bands, such as a very low frequency (VLF) band, e.g., in a range of about 0 to 0.04 Hz, a low frequency (LF) band, e.g., in a range of about 0.04 to 0.15 Hz, and a high frequency (HF) band, e.g., in a range of about 0.15 to 0.4 Hz”); 
determining amplitudes of the PSD peaks that are above a certain threshold or within a certain range, as potential bites (Paragraph 0082:  “The PSD can be analyzed by calculating power and peak frequencies for different frequency bands, such as a very low frequency (VLF) band, e.g., in a range of about 0 to 0.04 Hz, a low frequency (LF) band, e.g., in a range of about 0.04 to 0.15 Hz, and a high frequency (HF) band, e.g., in a range of about 0.15 to 0.4 Hz”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the methods of Shalon and Utard to additionally incorporate frequency domain calculations taught by Utard, because power spectral density (PSD) calculations in the frequency domain allow for distinct separation of chewing and non-chewing episodes across all wider variety of frequencies (Paragraph 0082, 0085, and 0119 of Utard).
The further combination of Shalon and Utard fail to teach measuring gaps between said potential bites and determining peaks between each gap as a definite bite when the following conditions are held true in relation to each measured gap:  a measured gap is within a predetermined threshold range; (2) a gap's subsequent gap is within said threshold range.
Tanimura teaches measuring gaps between said potential bites (Fourth Embodiment:  “When mastication is performed once, the peak value of the distance appears once, so that the number of movements or the movement time of the predetermined part can be measured by detecting the peak value of the fluctuation obtained at a predetermined sampling period”:  sampling periods are gaps); 
determining peaks between each gap as a definite bite when the following conditions are held true in relation to each measured gap:
a measured gap is within a predetermined threshold range; (2) a gap's subsequent gap is within said threshold range (Fourth Embodiment:  “When mastication is performed once, the peak value of the distance appears once, so that the number of movements or the movement time of the predetermined part can be measured by detecting the peak value of the fluctuation obtained at a predetermined sampling period”:  sampling periods are the gaps and maximum one peak is detected per sampling period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mastication measurement of Shalon and Utard to include the specific frequency calculations of Tanimura, because it allows for easy identification and error correction of mastication and non-mastication (Embodiment 4 of Tanimura).
Shalon, Utard, and Tanimura fails to teach an explicit predetermined frequency band.
Wilson teaches an explicit predetermined frequency band (Description:  “The γ wave has a frequency of 30 Hz to 100 Hz”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurements of Shalon, Utard, and Tanimura to include the specific frequency band of Wilson, because specific frequencies are better signs of specific body activity (such as motor function) (Description of Wilson:  “Gamma waves are usually seen while mental activity and motor function are increasing”).

Regarding claim 11, Shalon, Utard, Tanimura, and Wilson as described above fail to teach wherein transforming the voltage signals into frequency domain signals is carried out by one or more of the following: Fast Fourier transform; stockwell transform; Hilbert transform.
	Utard teaches wherein transforming the voltage signals into frequency domain signals is carried out by one or more of the following: Fast Fourier transform; stockwell transform; Hilbert transform (Paragraph 0082:  “Calculating the PSD can be divided into nonparametric, e.g., fast Fourier transform (FFT) based calculations”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Shalon to incorporate frequency domain calculations taught by Utard, because power spectral density (PSD) calculations in the frequency domain allow for distinct separation of chewing and non-chewing episodes across all wider variety of frequencies (Paragraph 0082, 0085, and 0119 of Utard).

	Regarding claim 12, Shalon, Utard, Tanimura, and Wilson as described above fail to teach wherein the frequency band is a Gamma band.
	Wilson teaches wherein the frequency band is a Gamma band (Description:  “The γ wave has a frequency of 30 Hz to 100 Hz”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency measurements of Shalon, Utard, Tanimura, and Wilson as described above to include the specific frequency calculations of Wilson, because specific frequencies are better signs of specific body activity (such as motor function) (Description of Wilson:  “Gamma waves are usually seen while mental activity and motor function are increasing”).

	Regarding claim 13, Shalon, Utard, Tanimura, and Wilson as described above fail to teach wherein the method further comprises filtering out noises in frequency domain.
	Utard teaches wherein the method further comprises filtering out noises in frequency domain (Paragraph 0086:  “ For example, the negative of the moving average filtered value of the first derivative of the SDNN can be used. A decrease in SDNN produces a negative slope and thus a negative derivative. These values can be computed for each time segment, moving average filtered, and negated to be used by a decision algorithm in which a feature of interest should increase during meal intake episodes”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency measurements of Shalon, Utard, Tanimura, and Wilson as described above to include the specific filtering of Utard, because it allows for using an algorithm to find the feature of interest (Paragraph 0086 of Utard).

	Regarding claim 14, Shalon, Utard, Tanimura, and Wilson as described above fail to teach wherein the obtaining of the PSD of a predetermined frequency band of the frequency domain signals as a function of time is through time intervals of 10 seconds.
	Utard teaches wherein the obtaining of the PSD of a predetermined frequency band of the frequency domain signals as a function of time is through time intervals of 10 seconds (Paragraph 0084:  “For example, the computer system 106 can record the sensor output for a predetermined time period (e.g., 10 seconds, 30 seconds, 1 minute, 5 minutes, 10 minutes, etc.) and, at the conclusion of the predetermined time period or thereafter, analyze the sensor output corresponding to that time period”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Shalon, Utard, Tanimura, and Wilson as described above to incorporate frequency domain calculations taught by Utard, because it allows for peak and power measurements for a variety of different frequency bands (Paragraph 0082 of Utard).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shalon, Utard, Tanimura, and Wilson as applied to claim 10 above, and further in view of Sazonov (US 20160073953 A1).
The limitations of claim 10 are taught as described above.
	Regarding claim 15, Shalon, Utard, Tanimura, and Wilson as described above fail to teach a method further comprising determining a type of food eaten according to amplitude of the PSD peaks of definite bites; wherein a type of food is determined in case a predetermined number of consecutive definite bites are within a predefined range
	Utard teaches determining amplitude of the PSD peaks of definite bites (Paragraph 0068:  “Chewing episodes associated with meal intake are typically characterized by multiple, rhythmic chewing events”, Paragraph 0069:  “Accordingly, peak-detection based processing can be used to detect chewing events from the electromyograph output”, and Paragraph 0082:  “Generally, the frequency-domain methods can include calculating a power spectral density (PSD) of R-R interval time series data … The PSD can be analyzed by calculating power and peak frequencies for different frequency bands, such as a very low frequency (VLF) band, e.g., in a range of about 0 to 0.04 Hz, a low frequency (LF) band, e.g., in a range of about 0.04 to 0.15 Hz, and a high frequency (HF) band, e.g., in a range of about 0.15 to 0.4 Hz”:  events are bites within a chewing episode and peak-detection based processing would be the PSD calculations).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Shalon, Utard, Tanimura, and Wilson as described above to further incorporate frequency domain calculations taught by Utard, because power spectral density (PSD) calculations in the frequency domain allow for distinct separation of chewing and non-chewing episodes across all wider variety of frequencies (Paragraph 0082, 0085, and 0119 of Utard).
	Sazonov teaches wherein a type of food is determined in case a predetermined number of consecutive definite bites are within a predefined range (Paragraph 0021:  “A classification algorithm may utilize signals from mastication and/or deglutition sensors as predictors and identify periods of food consumption, recognize and identify individual foods in the meal, or trigger a camera that captures the image of the food being eaten” and Paragraph 0053:  “A set of useful characteristic such as number of swallows, swallowing frequency, variation of the swallowing sequence in time may be useful to analyze ingestive behavior of a person (potentially in combination with chewing metrics and hand gesture metrics): detect periods of food intake, identify solid and liquid intake, detect number of unique foods in a meal, and estimate mass and caloric intake”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mastication measurement of Shalon to include the specific food determination of Sazonov, because it allows for further information for analysis of the ingestive health of a patient (Paragraph 0053 of Sazonov).

Allowable Subject Matter
Claims 18-21 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791